People v Lewis (2018 NY Slip Op 06430)





People v Lewis


2018 NY Slip Op 06430


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (733/17) KA 15-00604.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDAMONE LEWIS, ALSO KNOWN AS "MONE", ALSO KNOWN AS "D", DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.